Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,972,885.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are a broader version of the claims of the ‘885 patent.  For example, claim 1 of the instant application recites a “communication interface”, but the ‘885 patent claims refer to this as a “short range communication interface”.  Additionally, the dependent claims of these cases recite similar and/or the exact same features, the difference being the instant claims do not refer to the communication interface as a “short range” communication interface.  Therefore, as the instant claims are a broader version of the narrower patented claims, these claim sets anticipate each other and are rejected under obviousness-type double patenting.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

2.	Claims 1-6 and 9-17 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 8880055 by Clement et al in view of U.S. Patent Pub. 20110292445 by Kato et al.

As to Claim 1 Clement teaches non-transitory computer-readable storage medium storing computer-readable instructions for a communication apparatus,

wherein the communication apparatus [Clement, Device 18 as disclosed in Fig. 1] comprises:

a memory [Clement, Memory 224 as disclosed in Fig. 2A];

a communication interface [Clement, NFC as disclosed in Fig. 2A] configured to execute a wireless communication with an apparatus [Clement, Device 22 as disclosed in Fig. 1] that is different from the short range communication apparatus, the wireless communication being established by a trigger that a distance between the communication interface and the image forming apparatus becomes equal to or less than a short range distance [Clement, A communication link is established when the extension device 18 is in close proximity to device 22 as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64]; and

a wireless interface [Clement, Bluetooth as disclosed in Fig. 2A] configured to execute a first wireless communication with a portable apparatus [Clement, Communication Device 14 as disclosed in Fig. 1] that is different from the short range communication apparatus [Clement, Device 18 as disclosed in Fig. 1] and the apparatus, the first wireless communication having a longer communication distance than the wireless communication [Clement, Bluetooth has a longer communication distance than NFC as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64], and the first wireless communication conforming to a wireless communication standard which is different from a communication standard to which the wireless communication conforms [Clement, Bluetooth conforms to a wireless communication standard that is different that the NFC standard as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64],

the computer-readable instructions, when executed by a processor [Clement, Processor 208 as disclosed in Fig. 2A] of the short range communication apparatus [Clement, The processor 208 may be configured to execute instructions, which may be stored in the memory 224 as disclosed in Col 4, Lines 38-41], cause the short range communication apparatus to perform:

establishing the first wireless communication between the wireless interface of the communication apparatus and the portable apparatus [Clement, Wireless communication link between extension device 18 and communication device 14 as disclosed in Col 9, Line 65 through Col 10, Line 2];

establishing the wireless communication between the communication interface of the communication apparatus and the image forming apparatus [Clement, A communication link is established when the extension device 18 is in close proximity to device 22 as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64]; and

Clement does not teach after the wireless communication has been established, communicating connection information with the image forming apparatus via the  wireless communication, wherein the connection information is necessary information for the portable apparatus to execute a second wireless communication with the image forming apparatus without intermediation of the short range communication apparatus after the connection information has been communicated, the computer-readable instructions cause the short range communication apparatus to further perform sending an executing instruction to the portable apparatus via the first wireless communication that has a longer communication distance than the wireless communication the executing instruction being an instruction for the portable program to establish the second wireless communication between the portable apparatus and the image forming apparatus without intermediation of the short range communication apparatus using the connection information the portable apparatus is an apparatus capable of executing a portable program for instructing the image forming apparatus to form an image via the second wireless communication, and the second wireless communication has a longer communication distance than the wireless communication.
However in analogous art Kato teaches after the wireless communication has been established, communicating connection information with the image forming apparatus via the wireless communication [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8], wherein the connection information is necessary information for the portable apparatus to execute a second wireless communication with the image forming apparatus without intermediation of the communication apparatus [Kato, The portable terminal uses the connection setting information to establish a wireless communication with the image forming apparatus as disclosed in Para 8], after the connection information has been communicated, the computer-readable instructions cause the communication apparatus to further perform sending an executing instruction to the portable apparatus [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52] via the first wireless communication that has a longer communication distance than the short range wireless communication [Kato, The connection setting information is information that is used in carrying out wireless communication via the Bluetooth communication unit, hence having a longer communication distance than NFC, using which data is transmitted as disclosed in Para 51-52], the executing instruction being an instruction for the portable program to establish the second wireless communication between the portable apparatus and the image forming apparatus without intermediation of the short range communication apparatus using the connection information [Kato, Carrying out wireless communication via the Bluetooth communication unit, hence having a longer communication distance than NFC as disclosed in Para 51-52], the portable apparatus is an apparatus capable of executing a portable program for instructing the image forming apparatus to form an image via the second wireless communication, and the second wireless communication has a longer communication distance than the short range wireless communication [Kato, The connection setting information is information that is used by the portable terminal device to carry out wireless communication via the Bluetooth communication that has a longer communication distance than NFC as disclosed in Para 51-52].

Therefore, it would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Clement to include after the wireless communication has been established, communicating connection information with the image forming apparatus via the wireless communication, wherein the connection information is necessary information for the portable apparatus to execute a second wireless communication with the image forming apparatus without intermediation of the short range communication apparatus after the connection information has been communicated, the computer-readable instructions cause the communication apparatus to further perform sending an executing instruction to the portable apparatus via the first wireless communication that has a longer communication distance than the short range wireless communication the executing instruction being an instruction for the portable program to establish the second wireless communication between the portable apparatus and the image forming apparatus without intermediation of the communication apparatus using the connection information the portable apparatus is an apparatus capable of executing a portable program for instructing the image forming apparatus to form an image via the second wireless communication, and the second wireless communication has a longer communication distance than the wireless communication as taught by Kato in order to improve user interaction with external devices [Kato, Para 6].
As to Claim 2 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 1, wherein the computer-readable instructions cause the communication apparatus to further perform:

receiving portable-apparatus-identification information from the portable apparatus via the wireless interface, and storing the received portable-apparatus-identification information in the memory [Kato, Nearfield communication unit receives and stores ID as disclosed in Para 71]; and

determining whether or not the portable-apparatus-identification information is stored in the memory; and wherein the portable-apparatus-identification information is information for identifying the portable apparatus [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54], and

the executing instruction is sent via the wireless interface to the portable apparatus that is identified by the portable-apparatus-identification information in response to the determining that the portable-apparatus-identification information is stored in the memory [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52].

As to Claim 3 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 2, wherein the computer-readable instructions cause the communication apparatus to further perform determining whether or not the received portable-apparatus-identification information includes program-manufacturer-identification information indicating a manufacturer of the non-transitory computer-readable storage medium ([Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54], and

the portable-apparatus-identification information is stored in the memory in response to the determining that the portable-apparatus-identification information includes the  program-manufacturer-identification information [Kato, Nearfield communication unit receives and stores ID as disclosed in Para 71].

As to Claim 4 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 1, wherein the computer-readable instructions cause the communication apparatus to further perform

determining whether or not portable-program-manufacturer-identification information indicating a manufacturer of the portable program has been received together with the connection information received from the image forming apparatus via the wireless communication [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54],

wherein the executing instruction is sent via the wireless interface to the portable apparatus in response to the determining that the portable-program-manufacturer- identification information has been received [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52].

As to Claim 5 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 1, wherein the computer-readable instructions cause the communication apparatus to further perform:

receiving portable-apparatus-identification information for identifying the portable apparatus from the portable apparatus via the wireless interface, storing the received portable- apparatus-identification information in the memory [Kato, Nearfield communication unit receives and stores ID as disclosed in Para 71];

receiving, from the portable apparatus via the wireless interface, a sending instruction for instructing sending of the connection information [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8]; and

determining, based on the portable-apparatus-identification information, whether or not the sending instruction has been received from the portable apparatus that is identified by the portable-apparatus-identification information stored in the memory, and the executing instruction is sent to the portable apparatus via the wireless interface in response to the receiving of the connection information from the image forming apparatus via the wireless communication and the determining that the sending instruction has been received from the portable apparatus identified by the portable-apparatus-identification information [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para [51-52].

As to Claim 6 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 5, wherein the computer-readable instructions cause the communication apparatus to further perform

determining whether or not the connection information is stored in the memory or not in response to the receiving of the sending instruction from the portable apparatus [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54], and 
in a case where it is determined that the connection information is stored in the memory, the connection information that is stored in the memory and the executing instruction are sent to the portable apparatus via the wireless interface [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52].

As to Claim 8 Clement teaches a non-transitory computer-readable storage medium storing computer-readable instructions for a portable apparatus [Clement, Communication device 14 as disclosed in Fig. 1], wherein the portable apparatus comprises:

a memory [Clement, Memory 288 as disclosed in Fig. 2B];

a user interface [Clement, User interface of communication device 14 as disclosed in Fig. 1);

a first wireless interface [Clement, NFC as disclosed in Fig. 2A] configured to execute a first wireless communication with a short range communication apparatus [Clement, Device 18 as disclosed in Fig. 1] that is different from the portable apparatus [Clement, Communication Device 14 as disclosed in Fig. 1], the first wireless communication having a longer communication distance than a short range wireless communication [Clement, Bluetooth has a longer communication distance than NFC as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64], and the first wireless communication conforming to a wireless communication standard which is different from a communication standard to which the short range wireless communication conforms [Clement, Bluetooth conforms to a wireless communication standard that is different that the NFC standard as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64]; and

a second wireless interface [Clement, Bluetooth as disclosed in Fig. 2A] configured to execute a second wireless communication with an image forming apparatus [Clement, Device 22 as disclosed in Fig. 1] that is different from the portable apparatus and the short range communication apparatus, the second wireless communication having a longer communication distance than the short range wireless communication [Clement, Bluetooth has a longer communication distance than NFC as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64], the computer-readable instructions, when executed by a processor of the portable apparatus [Clement, Processor 208 as disclosed in Fig. 2A]. 

Clement does not teach cause the portable apparatus to perform: accepting a first operation for instructing an image forming apparatus to form an image via the user interface; and accepting a second operation via the user interface, wherein the second operation is an operation for instructing to execute the second wireless communication with the image forming apparatus via the second wireless interface using connection information, and the short range communication apparatus is an apparatus which communicates the connection information with the image forming apparatus via the short range wireless communication, the computer- readable instructions cause the portable apparatus to further perform: establishing the first wireless communication between the portable apparatus and the short range communication; after the first wireless communication has been established, receiving an executing instruction from the short range communication apparatus via the first wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication with the image forming apparatus using the connection information; causing the second wireless interface to establish the second wireless communication with the image forming apparatus without intermediation of the short range communication apparatus using the connection information in response to the receiving of the executing instruction; and instructing the image forming apparatus to form the image via the second wireless interface establishing the second wireless communication.

However in analogous art Kato teaches cause the portable apparatus to perform: accepting a first operation for instructing an image forming apparatus to form an image via the user interface [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus, and the connection setting information is information that is used in carrying out wireless communication via the Bluetooth communication unit as disclosed in Para 51-52]; and accepting a second operation via the user interface, wherein the second operation is an operation for instructing to execute the second wireless communication with the image forming apparatus via the second wireless interface using connection information, and the short range communication apparatus is an apparatus which communicates the connection information with the image forming apparatus via the short range wireless communication [Kato, The connection setting information is information that is used by the portable terminal device to carry out wireless communication via the Bluetooth communication that has a longer communication distance than NFC as disclosed in Para 51-52], the computer-readable instructions cause the portable apparatus to further perform: establishing the first wireless communication between the portable apparatus and the short range communication apparatus [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8]; after the first wireless communication has been established, receiving an executing instruction from the short range communication apparatus via the first wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication with the image forming apparatus using the connection information [Kato, The connection setting information is information that is used by the portable terminal device to carry out wireless communication via the Bluetooth communication that has a longer communication distance than NFC as disclosed in Para 51-52]; causing the second wireless interface to establish the second wireless communication with the image forming apparatus without intermediation of the short range communication apparatus using the connection information in response to the receiving of the executing instruction [Kato, The portable terminal uses the connection setting information to establish a wireless communication with the image forming apparatus as disclosed in Para 8]; and instructing the image forming apparatus to form the image via the second wireless interface establishing the second wireless communication [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus, and the connection setting information is information that is used in carrying out wireless communication via the Bluetooth communication unit as disclosed in Para 51-52]. It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Clement to include cause the portable apparatus to perform: accepting a first operation for instructing an image forming apparatus to form an image via the user interface; and accepting a second operation via the user interface, wherein the second operation is an operation for instructing to execute the second wireless communication with the image forming apparatus via the second wireless interface using connection information, and the short range communication apparatus is an apparatus which communicates the connection information with the image forming apparatus via the short range wireless communication, the computer-readable instructions cause the portable apparatus to further perform: establishing the first wireless communication between the portable apparatus and the short range communication; after the first wireless communication has been established, receiving an executing instruction from the short range communication apparatus via the first wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication with the image forming apparatus using the connection information; causing the second wireless interface to establish the second wireless communication with the image forming apparatus without intermediation of the short range communication apparatus using the connection information in response to the receiving of the executing instruction; and instructing the image forming apparatus to form the image via the second wireless interface establishing the second wireless communication as taught by Kato in order to improve user interaction with external devices [Kato, Para 6].

As to Claim 9 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 8, wherein the computer-readable instructions cause the portable apparatus to further perform:

receiving, via the first wireless interface, short-range-communication-apparatus- identification information identifying the short range communication apparatus, storing the received short-range-communication-apparatus-identification information in the memory [Kato, Nearfield communication unit receives and stores ID as disclosed in Para 71];

and determining whether the short-range-communication-apparatus-identification information is stored in the memory or not [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54], and

the second wireless interface is caused to establish the second wireless communication with the image forming apparatus using the connection information received from the short range communication apparatus indicated by the short-range-communication-apparatus- identification information in response to the determining that the short-range-communication- apparatus-identification information is stored in the memory [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8].

As to Claim 10 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 9, wherein the computer-readable instructions cause the portable apparatus to further perform

determining whether or not the received short-range-communication-apparatus- identification information includes portable-program-maker-identification information indicating a manufacturer of the non-transitory computer-readable storage medium [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54], and

the short-range-communication-apparatus-identification information is stored in the memory in response to the determining that the short-range-communication-apparatus- identification information includes the portable-program-manufacturer-identification

information [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8].

As to Claim 11 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 8, wherein the computer-readable instructions cause the portable apparatus to further perform
determining whether or not portable-program-manufacturer-identification information indicating a manufacturer of the non-transitory computer-readable storage medium has been received together with the connection information received from the short range communication apparatus via the first wireless interface [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54], and

the second wireless interface is caused to establish the second wireless communication with the image forming apparatus using the connection information in response to the determining that the portable-program-manufacturer-identification information has been received [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52].

As to Claim 12 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 9, wherein the computer-readable instructions cause the portable apparatus to further perform

sending, via the first wireless interface, a sending instruction for instructing sending of the connection information to the short range communication apparatus identified by the short- range-communication-apparatus-identification information stored in the memory [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8], and
the connection information is received from the short range communication apparatus via the first wireless interface after the sending instruction has been sent to the short range communication apparatus [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52].

As to Claim 13 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 12, wherein the computer-readable instructions cause the portable apparatus to further perform:

causing a display of the portable apparatus to display a preview image of image data in response to accepting the first operation for selecting the image data; and determining whether the short-range-communication-apparatus-identification information is stored in the memory or not in response to accepting the first operation, and the sending instruction is sent in response to the determining that the short-range- communication-apparatus-identification information is stored in the memory [Kato, The user selects the file displayed on the display of the devices as disclosed in Fig.6 and Para 103-104].

As to Claim 14 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 12, wherein the sending instruction is information for instructing an operating system installed in the short range communication apparatus to activate a short range program installed in the short range communication apparatus, and the short range program is a program for receiving the connection information from the image forming apparatus via the short range wireless communication [Kato, The computer program that has the module configuration including the NFC communication unit is executed as disclosed in Para 66].

As to Claim 15 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 12, wherein the computer-readable instructions cause the portable apparatus to further perform

causing a display of the portable apparatus to display a preview image of image data in response to accepting the first operation for selecting the image data, and in response to the receiving of the connection information from the short range communication apparatus after the preview image has been displayed in the display, the second wireless interface is caused to establish the second wireless communication and the image forming apparatus is instructed to form the image [Kato, The user selects the file displayed on the display of the devices as disclosed in Fig.6 and Para 103-104].

As to Claim 16 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 8, wherein the computer-readable instructions cause the portable apparatus to further perform:

storing the received connection information in a memory of the portable apparatus [Kato, Nearfield communication unit receives and stores ID as disclosed in Para 71];

determining whether the connection information has been stored or not when image data being a target of communication is selected [Kato, The authentication unit 104 determines whether the ID transmitted from the portable device as disclosed in Para 54]; and

causing a display of the portable apparatus to display a print object for causing the image forming apparatus to execute print of an image represented by the image data in a case where it is determined that the connection information has been stored, the image forming apparatus being capable of establishing the second wireless communication by the stored connection information [Kato, The user selects the file displayed on the display of the devices as disclosed in Fig.6 and Para 103-104].

As to Claim 17 Clement teaches a system comprising a communication apparatus and a portable apparatus, wherein

the communication apparatus [Clement, Device 18 as disclosed in Fig. 1] comprises:

a communication interface [Clement, NFC as disclosed in Fig. 2A] configured to execute a short range wireless communication with an image forming apparatus [Clement, Device 22 as disclosed in Fig. 1] that is different from the short range communication apparatus, the short range wireless communication being established by a trigger that a distance between the communication interface and the image forming apparatus becomes equal to or less than a short range distance [Clement, A communication link is established when the extension device 18 is in close proximity to device 22 as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64];

a wireless interface [Clement, Bluetooth as disclosed in Fig. 2A] configured to execute a first wireless communication with a portable apparatus [Clement, Communication Device 14 as disclosed in Fig. 1] that is different from the short range communication apparatus [Clement, Device 18 as disclosed in Fig. 1] and the image forming apparatus, the first wireless communication having a longer communication distance than the  wireless communication [Clement, Bluetooth has a longer communication distance than NFC as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64], and the first wireless communication conforming to a wireless communication standard which is different from a communication standard to which the short range wireless communication conforms [Clement, Bluetooth conforms to a wireless communication standard that is different that the NFC standard as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64];

a first processor [Clement, Processor 208 as disclosed in Fig. 2A]; and

a first memory [Clement, Memory 224 as disclosed in Fig. 2A] storing first computer- readable instructions therein, the first computer-readable instructions, when executed by the first processor [Clement, The processor 208 may be configured to execute instructions, which may be stored in the memory 224 as disclosed in Col 4, Lines 38-41], causing the short range communication apparatus to perform:

establishing the first wireless communication between the wireless interface of the communication apparatus and the portable apparatus [Clement, Wireless communication link between extension device 18 and communication device 14 as disclosed in Col 9, Line 65 through Col 10, Line 2];

establishing the wireless communication between the short range communication interface of the short range communication apparatus and the image forming apparatus [Clement, A communication link is established when the extension device 18 is in close proximity to device 22 as disclosed in Figs. 1 and 8 and Col 11 9, Lines 43-64]; and

the portable apparatus [Clement, Communication device 14 as disclosed in Fig. 1] comprises:

a user interface [Clement, User interface of communication device 14 as disclosed in Fig. 1];

a first wireless interface configured to execute the first wireless communication [Clement, Bluetooth wireless interface of communication device 14 as disclosed in Col 4, Lines 50-59];
a second wireless interface configured to execute the second wireless communication [Clement, Cellular wireless communication interface of communication device 14 as disclosed in Col 3, Lines 52-60];

a second processor [Clement, Processor 280 as disclosed in Fig. 2B]; and

a second memory [Clement, Memory 288 as disclosed in Fig. 2B] storing second computer-readable instructions therein, the second computer-readable instructions, when executed by the second processor [Clement, Device 14 comprises a processor 280 coupled to a memory 288. The processor 280 may be configured to execute instructions, which may be stored in the memory 288 as disclosed in Fig. 2B and Col 6, Lines 52-58],

Clement does not teach after the wireless communication has been established, communicating connection information with the image forming apparatus via the wireless communication, wherein the connection information is necessary information for the portable apparatus to execute second wireless communication with the image forming apparatus without intermediation of the communication apparatus,

after the connection information has been communicated, the first computer-readable instructions cause the communication apparatus to further perform sending an executing instruction to the portable apparatus via the first wireless communication that has a longer communication distance than the short range wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication between the portable apparatus and the image forming apparatus without intermediation of the short range communication apparatus using the connection information, the portable apparatus is an apparatus being capable of executing a portable program for instructing the image forming apparatus to form an image via the second wireless communication, and the second wireless communication has a longer communication distance than the wireless communication, causing the portable apparatus to perform: accepting, via the user interface, a first operation for instructing the image forming apparatus to form an image; and accepting a second operation via the user interface, wherein the second operation is an operation for instructing to execute the second wireless communication with the image forming apparatus via the second wireless interface using the connection information, the second computer-readable instructions cause the portable apparatus to further perform: establishing the first wireless communication between the portable apparatus and the communication apparatus; after the first wireless communication has been established, receiving an executing instruction from the communication apparatus via the first wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication with the image forming apparatus using the connection information; causing the second wireless interface to establish the second wireless communication with the image forming apparatus without intermediation of the communication apparatus using the connection information in response to the receiving of the executing instruction; and Instructing the image forming apparatus to form the image via the second wireless interface establishing the second wireless communication.

However in analogous art Kato teaches after the short range wireless communication has been established, communicating connection information with the image forming apparatus via the wireless communication [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8], wherein the connection information is necessary information for the portable apparatus to execute second wireless communication with the image forming apparatus without intermediation of the communication apparatus [Kato, The portable terminal uses the connection setting information to establish a wireless communication with the image forming apparatus as disclosed in Para 8], after the connection information has been communicated, the first computer-readable instructions cause the communication apparatus to further perform sending an executing instruction to the portable apparatus [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus as disclosed in Para 51-52] via the first wireless communication that has a longer communication distance than the short range wireless communication [Kato, The connection setting information is information that is used in carrying out wireless communication via the Bluetooth communication unit, hence having a longer communication distance than NFC, using which data is transmitted as disclosed in Para 51-52], the executing instruction being an instruction for the portable program to establish the second wireless communication between the portable apparatus and the image forming apparatus without intermediation of the communication apparatus using the connection information [Kato, Carrying out wireless communication via the Bluetooth communication unit, hence having a longer communication distance than NFC as disclosed in Para 51-52], the portable apparatus is an apparatus being capable of executing a portable program for instructing the image forming apparatus to form an image via the second wireless communication, and the second wireless communication has a longer communication distance than the wireless communication [Kato, The connection setting information is information that is used by the portable terminal device to carry out wireless communication via the Bluetooth communication that has a longer communication distance than NFC as disclosed in Para 51-52], causing the portable apparatus to perform: accepting, via the user interface, a first operation for instructing the image forming apparatus to form an image [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus, and the connection setting information is information that is used in carrying out wireless communication via the Bluetooth communication unit as disclosed in Para 51-52]; and accepting a second operation via the user interface, wherein the second operation is an operation for instructing to execute the second wireless communication with the image forming apparatus via the second wireless interface using the connection information [Kato, The connection setting information is information that is used by the portable terminal device to carry out wireless communication via the Bluetooth communication that has a longer communication distance than NFC as disclosed in Para 51-52], the second computer-readable instructions cause the portable apparatus to further perform: establishing the first wireless communication between the portable apparatus and the short range communication apparatus [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8]; after the first wireless communication has been established, receiving an executing instruction from the communication apparatus via the first wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication with the image forming apparatus using the connection information [Kato, The connection setting information is information that is used by the portable terminal device to carry out wireless communication via the Bluetooth communication that has a longer communication distance than NFC as disclosed in Para 51-52]; causing the second wireless interface to establish the second wireless communication with the image forming apparatus without intermediation of the communication apparatus using the connection information in response to the receiving of the executing instruction [Kato, The portable terminal uses the connection setting information to establish a wireless communication with the image forming apparatus as disclosed in Para 8]; and Instructing the image forming apparatus to form the image via the second wireless interface establishing the second wireless communication [Kato, The authentication information is used in determining whether to permit use of the MFP under the instruction of the portable terminal device, hence portable terminal device instructing the image forming apparatus, and the connection setting information is information that is used in carrying out wireless communication via the Bluetooth communication unit as disclosed in Para 51-52]. It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Clement to include after the wireless communication has been established, communicating connection information with the image forming apparatus via the wireless communication, wherein the connection information is necessary information for the portable apparatus to execute second wireless communication with the image forming apparatus without intermediation of the short range communication apparatus, after the connection information has been communicated, the first computer-readable instructions cause the short range communication apparatus to further perform sending an executing instruction to the portable apparatus via the first wireless communication that has a longer communication distance than the wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication between the portable apparatus and the image forming apparatus without intermediation of the short range communication apparatus using the connection information, the portable apparatus is an apparatus being capable of executing a portable program for instructing the image forming apparatus to form an image via the second wireless communication, and the second wireless communication has a longer communication distance than the short range wireless communication, causing the portable apparatus to perform: accepting, via the user interface, a first operation for instructing the image forming apparatus to form an image; and accepting a second operation via the user interface, wherein the second operation is an operation for instructing to execute the second wireless communication with the image forming apparatus via the second wireless interface using the connection information, the second computer-readable instructions cause the portable apparatus to further perform: establishing the first wireless communication between the portable apparatus and the communication apparatus; after the first wireless communication has been established, receiving an executing instruction from the short range communication apparatus via the first wireless communication, the executing instruction being an instruction for the portable program to establish the second wireless communication with the image forming apparatus using the connection information; causing the second wireless interface to establish the second wireless communication with the image forming apparatus without intermediation of the communication apparatus using the connection information in response to the receiving of the executing instruction; and Instructing the image forming apparatus to form the image via the second wireless interface establishing the second wireless communication as taught by Kato in order to improve user interaction with external devices [Kato, Para 6].

Claim 7 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8880055 by Clement et al in view of U.S. Patent Pub. 20110292445 by Kato et al and further view of U.S. Patent Pub. 9753684 by Najari.

As to Claim 7 Clement modified by Kato teaches the non-transitory computer-readable storage medium as in claim 6, wherein the computer-readable instructions cause the communication apparatus to further perform the connection information is received from the image forming apparatus via the communication interface in response to the wireless communication being established after the first screen has been displayed [Kato, After the near field communication has been established, the connection setting information is received via the NFC unit as disclosed in Para 8]. 


Kato and Clement do not teach in response to the determining that the connection information is not stored in the memory, causing a display of the communication apparatus to display a first screen suggesting making a distance between the  communication apparatus and the image forming apparatus equal to or less than the short range distance.

However in analogous art Najari teaches in response to the determining that the connection information is not stored in the memory, causing a display of the short range communication apparatus to display a first screen suggesting making a distance between the short range communication apparatus and the image forming apparatus equal to or less than the short range distance [Najari, Mobile device displays a visual indication on the display indicating the user getting closer or farther from a printer as disclosed in Col 10, Line 65 through Col 11, Line 2].

It would have been obvious to one of the ordinary skill in the art at the time invention was made to modify the system of Clement and Kato to include in response to the determining that the connection information is not stored in the memory, causing a display of the short range communication apparatus to display a first screen suggesting making a distance between the short range communication apparatus and the image forming apparatus equal to or less than the short range distance as taught by Kato in order to improve connectivity and communication between user devices and peripheral devices [Najari, Col 1, Lines 6-23].

Claim 18 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 8880055 by Clement et al in view of U.S. Patent Pub. 20110292445 by Kato et al and further view of U.S. Patent Pub. 20150044970 by Park.

Regarding claim 18, Kato modified by Cho discloses the system as in claim 18, wherein the portable apparatus is a smart phone or a tablet type apparatus [Kato, Para 32].

Kato and Kato do not specify the communication apparatus is a wrist band type apparatus.

However in analogous art, Park teaches the short range communication apparatus is a wrist band type apparatus [Park, The first electronic device a wrist band apparatus as disclosed in Fig. 3A].

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the short range communication apparatus is a wrist band type apparatus as taught by Clement and Kato in the device of Park in order to improve user convenience when electronic devices are connected to other electronic devices via a short range wireless communication [Para 3-5].



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652. The examiner can normally be reached Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646